DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 13 is objected to because of the following informalities:  the claim lacks a terminal period.  Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-7, and 12-13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by European Patent Application Publication No. 0 513 816 A2 (herein “Bernier”).
As to claims 1-2, 4, and 6-7: Bernier describes a method of removing unpolymerized monomers (see the abstract). Bernier describes an example (see example 3 in col. 11-12) of contacting EPDM particles with a countercurrent flow of nitrogen purge gas (see items 12 and 22 in Fig. 3, and the description at col. 9, ll. 15-22). The velocity of the purge gas is above the fluidization velocity (see col. 12, ll. 4-8), in particular about 110% of the fluidization velocity (0.53/0.48; see the velocity 0.53 ft/s at col. 12, ll. 4-8, and see the minimum gas velocity to fluidize the bed in example 2 at col. 11, ll. 30-32).
As to claim 12: The particles of Bernier’s process are collected in a conical base (see item 20 in Fig. 1 and the description at col. 10, ll. 9-10).
As to claim 13: The cited example uses a terpolymer of ethylene, propylene, and ethylidenenorbornene, and this falls within the scope of the presently recited “polyethylene polymers”.


Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Bernier.
The discussion set forth above regarding Bernier with respect to base claim 1 is incorporated here by reference. As set forth above, Bernier describes a process in which the velocity of the purge gas is about 110% of the fluidization velocity. As set forth above, in the cited example, the velocity of the purge gas is 0.53 ft/s, and the minimum fluidization velocity is 0.48 ft/s.
Bernier further discloses that the velocity of the purge gas is preferably about 0.4 to about 1 ft/s (see col. 9, ll. 42-47).
Bernier does not specifically disclose a process in which the velocity of the purge gas is within the presently recited range of 90 to 105% of the minimum fluidization velocity.
In light of Bernier’s broader disclosure of a range of the velocity of the purge gas, one of ordinary skill in the art would have merely exercised ordinary creativity by carrying out Bernier’s example using any of the velocities within the disclosed range. The disclosed range of velocities, about 0.4 to about 1 ft/s, corresponds to about 83 to 208% of the minimum fluidization velocity in the cited example, and this range overlaps the presently recited range of 90 to 105% of the minimum fluidization velocity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have performed the process of Bernier’s example 3 using any velocity of the purge gas within the disclosed range, including those values of the velocity which overlap the presently recited range.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Bernier in view of AIChE Journal 1966, 12(3), 610-612 (herein “Wen”).
The discussion set forth above regarding Bernier with respect to base claim 1 is incorporated here by reference. As set forth above, Bernier describes a process according to base claim 1. Bernier does not disclose a method of calculating the minimum fluidization velocity.
Wen describes a method for predicting the minimum fluidization velocity that is according to the presently recited mathematical relationships (see formula (1) on p. 610 and the notations on p. 612).
One of ordinary skill in the art would have been motivated by ordinary creativity to use any method known in the art to calculate the minimum fluidization velocity of Bernier’s polymer rather than determine the velocity empirically. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used Wen’s formula to calculate the minimum fluidization velocity of Bernier’s polymer.

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Bernier in view of US Patent No. 4,994,534 (herein “Rhee”).
The discussion set forth above regarding Bernier with respect to base claim 1 is incorporated here by reference. As set forth above, Bernier describes a process according to base claim 1. Bernier further discloses that the polymer was prepared according to the process of Rhee (see Bernier col. 10, ll. 33-36). Bernier does not disclose the density of the polymer. 
Rhee describes an examples of EPDM (see example 6 in col. 11-12) which has a density of around 0.883 g/cm3 (see col. 11, l. 49).
In light of Bernier’s disclosure that the example polymer was prepared according to Rhee’s process, one of ordinary skill in the art would have merely exercised ordinary creativity by performing Bernier’s process with any of the polymers according to Rhee’s disclosure, including the polymer of Rhee’s example 6. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have performed Bernier’s process with the polymer of Rhee’s example 6.

Allowable Subject Matter

Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but they would be allowable if written in independent form.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764